Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a portion located upstream in the transport direction is located lower than a portion located downstream in the transport direction”.  It is unclear what reference point is relied upon for determining what is upstream or downstream in the transport direction.  A recited reference point is needed to understand as to what is upstream or downstream in the transport direction.  Claims 2-12 depend from claim 1, and therefore have the same indefiniteness issue as outlined above with regard to claim 1.
Claim 6 recites “a hinge disposed downstream in the transport direction”.  It is unclear what reference point is relied upon to determine that the hinge is downstream.  Downstream from what other element or elements? Claims 7-11 depend from claim 6, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,359,157 (Nikura et al.) (hereinafter “Nikura”).
Regarding claim 1, Figs. 1-13B show a paper feeding device comprising: 
a loading unit (including 61 and 31) on which a recording medium (7) is loaded; 
a pair of walls (Fig. 9B) provided to define a loading space above the loading unit (including 61 and 31) between both sides in a direction intersecting with a direction of transport of the recording medium (7); 
an opening and closing member (upper portion of 63) that is provided between upper portions of the pair of walls (Fig. 9B) and opens and closes the loading space; and 

Regarding claim 2, Figs. 1-13B show a drawer tray (lower drawer “3” in Fig. 4) that is provided below the one wall and stores a recording medium different from the recording medium (7).  
Regarding claim 3, Figs. 1-13B show that the loading unit (including 61 and 31) projects upstream of the pair of walls (Fig. 9B) in the transport direction, and a space between the pair of walls (Fig. 9B) is open upstream in the transport direction.  Open when element 63 is pivoted upward.  
Regarding claim 4, Figs. 1-13B show a projecting portion (unnumbered handle on element 63 in Figs. 2 and 3) that projects from the opening and closing member (upper portion of 63), and fills a gap between the cutout part (SW) and the opening and closing member (upper portion of 63) in a state where the loading space (including 61 and 31) is closed by the opening and closing member (upper portion of 63).  
Regarding claim 5, Figs. 1-13B show an overlapping portion (unnumbered vertical portion to the right of “SW” in Fig. 3) that is provided at an edge of one of the cutout part (SW) and the projecting portion (unnumbered handle on element 63 in Figs. 2 and 3), and overlaps the other of the cutout part (SW) and the projecting portion (unnumbered handle on element 63 in Figs. 2 and 3) in the intersecting direction in a state where the loading space (including 61 and 31) is closed by the opening and closing member (upper portion of 63). 

a supporting body (62) that supports the pair of walls (Fig. 9B) and the hinge (column 6, line 25); and 
a reinforcing portion (end portion of 63 above element 62) that is provided upstream of the opening and closing member (upper portion of 63) in the transport direction, and reinforces the supporting body (including 62) between upper portions of the pair of walls (Fig. 9B) in a state where the loading space (including 61 and 31) is closed by the opening and closing member (upper portion of 63).  
Regarding claim 7, Figs. 1-13B show that the supporting body (62) is provided with a contact surface that faces the reinforcing portion (end portion of 63 above element 62) in the state where the loading space (including 61 and 31) is closed by the opening and closing member (upper portion of 63).  
Regarding 12, Figs. 1-13B show an image forming apparatus comprising: 
the paper feeding device according to claim 1, wherein the recording medium (7) is transported from the paper feeding device to an image forming unit (column 3, lines 45-50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nikura as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2004/0041333 (Izumi et al.) (hereinafter “Izumi”).  With regard to claim 9, Nikura teaches all of the limitations of this claim, except for a latch, as claimed.
Izumi show that it is well-known in the art to provide a paper feeding device (Fig. 2) with a latch (17 in Fig. 20) that holds a state in which a loading space is closed by an opening and closing member (including 653) is provided in the opening and closing member (including 653) on a reinforcing portion side, for the purpose of locking the opening and closing member closed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Nikura apparatus with a latch arrangement, for the purpose of locking the opening and closing member closed, as taught by Izumi.   
Regarding claim 10, Figs. 18-22B of Izumi show that a supporting body (Fig. 22A) is provided with an attachment portion (19) having a contact surface, and the attachment portion (19) is provided with a lock portion to which the latch (17) is locked.  
Nikura apparatus with an attachment part, in a manner as shown in Figs. 18-22B of Izumi, results in an upper surface of the cutout part (SW) of Nikura being disposed above the attachment portion, as claimed.  
Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653